                            Case 1:19-cv-00681-ELR Document 6 Filed 05/07/19 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


POMDREST J. HENRY,                                   *
                                                     *
              Plaintiff,                             *
                                                     *
      V.                                             *                1: 19-CV-00681-ELR
                                                     *
INTERLOGIX,                                          *
                                                     *
              Defendant.                             *
                                                     *

                                          ORDER

                                                                                           '
       On March 26, 2019, the Court entered an Order allowing Plaintiffs claims to

proceed after passing a frivolity review pursuant to 28 U.S.C. § 1915(e). [Doc. 5].

The Court directed the Clerk to send Plaintiff USM 285 forms, summons, and an

initial disclosures form. The Court directed Plaintiff to complete the USM 285

forms, summons, and initial disclosures form and to return them to the Clerk within

thirty (30) days from March 26, 2019. The Court warned Plaintiff that failure to

comply with these instructions in a timely manner could result in the dismissal of

this case.

       The docket shows that the Clerk mailed the required forms on

March 27, 2019, to the last address Plaintiff provided to the Court. There has been
                           Case 1:19-cv-00681-ELR Document 6 Filed 05/07/19 Page 2 of 2




no response from Plaintiff, including a return of the completed forms nor an updated

address. Thus, dismissal is warranted for Plaintiffs failure to comply with the

Court's Order. See LR 41.3, NDGa. Moreover, Defendant has not been served

since the Court approved Plaintiffs Complaint.

      Accordingly, the Court DISMISSES this case.

      SO ORDERED, this 71/iday of May, 2019.




                                                          Eleanor L. Ross
                                                          United States District Judge
                                                          Northern District of Georgia




                                                   2
